DETAILED ACTION
Applicant’s amendment filed 7/1/2021 has been fully considered. 
Claims 1-19 are pending and have been examined.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments with respect to the prior art have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
There does not seem to be enough support for “the digitized form of the encrypted stream being in a compatible format
Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3-4 recites the limitation "the encryption stream", “the digitized encryption stream".  There is insufficient antecedent basis for this limitation in the claim.
This is not intended to be a complete list of such indefiniteness issues.
Claim Rejections - 35 USC § 102
Claims 1-4, 12-16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee  (20130151864).
Regarding claims 1 and 12, Lee teaches An encryption box device comprising: a memory; and a processor coupled to the memory and configured to implement, pluggable into computer (abstract, par.51-52), 
a first clipboard configured to download a plaintext stream (par.26-28),
an encryption engine  configured to receive the plaintext stream and encrypt the plaintext stream to produce an encrypted stream (par.10-12, 36-38);
a digitizer  to digitize the encrypted stream according to a selected mode to produce a digitized form of the encrypted stream, the digitized form of the encrypted stream being in a compatible format according to the selected mode that is displayable by a computer (par.34-36, fig.7-8); and 
a second clipboard  configured to upload the digitized encrypted stream (par.30-33).
Regarding claims 2 and 14, Lee teaches wherein the mode is selected from a group including: Base 64 digitization, hexadecimal numbers without spacing, paired hexadecimal numbers with spacing, and a user-defined (par.35-37). 
Regarding claims 3 and 15, Lee teaches a de-digitizer configured to download the digitized form of the encryption stream from the second clipboard and de-digitize the digitized form of the encryption stream to produce the encrypted stream and provide the encrypted stream to the encryption engine; and the encryption engine further configured to decrypt the encrypted stream to produce the plaintext stream and upload the plaintext stream to the first clipboard (par.30-36).
Regarding claims 4 and 16, Lee teaches wherein the de-digitizer de-digitizes the digitized encryption stream according to the selected mode (par.28-30, 39-45). 
Regarding claim 13, Lee teaches wherein the application is selected from a group including: a spreadsheet, a text window, an email, a word processor, a chat room, and a presentation (par.35-37).
Regarding claim 19, Lee teaches wherein the selected mode further includes a no digitization mode (par.34-36, fig.7-8).
Claim Rejections - 35 USC § 103
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lee, and further in view of Hadad (20110202762).
Regarding claims 5 and 6, Lee does not expressly disclose, however, Hadad teaches wherein the encryption box device comprises a dongle / a USB device that is pluqqable into the computer, the computer including any one of: a personal computer, a laptop, a smart phone, a tablet, a smart TV, an intelligent network drive, a central storage, and a set-top box (par.10-12, 63-75).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lee to use USB devices/dongles as taught by Hadad.
One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 7, Lee does not expressly disclose, however, Hadad teaches wherein the download and upload is by wireless communication selected from a group including Wi-Fi and Bluetooth (par.14-17, 29-32, 43-47).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lee to use other communication schemes as taught by Hadad.
One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 8, Lee does not expressly disclose, however, Hadad teaches a proprietary wireless communication interface and a plurality of wireless adapters pluggable into the computer, the computer including any one of: a personal computer, a laptop, a smart phone, a tablet, a smart TV, an intelligent network drive, a central storage, and a set-top box (par.14-17, 29-32, 43-47).

One of ordinary skill in the art would have been motivated to perform such a modification to further support cryptographic capabilities (Hadad, par.4-8, 25-39).
Regarding claim 9, Lee/Hadad teaches wherein the processor is confiqured to limit use of the encryption box device to a user of one of the wireless adapters (Hadad, par.5-7, 14-16).
Claims 10-11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Brandwine (9584325).
Regarding claims 10 and 17, Lee does not expressly disclose, however, Brandwine teaches wherein the processor is confiqured to simulate use of the encryption box device by a hardware emulator / simulating the encryption box device using a hardware emulator (abstract, col.3, lines 1-67).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lee to use encryption emulators as taught by Brandwine.
One of ordinary skill in the art would have been motivated to perform such a modification to more flexibly provide and support cryptographic capabilities (Brandwine, col.1-4).
Regarding claim 11, Lee/Brandwine teaches wherein the encryption box device is simulate-able in a mobile phone, an ISDN phone, a smart TV, an Intelligent Network Drive, central storage, a smart phone, a display screen, a telephone exchange, a tablet, a computer, a radio, a cloud platform, or in a communication platform (Brandwine, col.2, 55-67, col.3).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Li, and further in view of Yeakley (20070152058).
Regarding claim 18, Lee does not expressly disclose, however, Yeakley teaches wherein the selected mode further includes a save as file mode with an option of a set flag (par.124-125).
Therefore, one of ordinary skill in the art would have found it obvious before the effective filing date of the claimed invention to modify Lee to provide options for saving the information placed in the clipboard as taught by Yeakley.
.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Garcia Cervetti whose telephone number is (571)272-5861.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HADI ARMOUCHE can be reached on (571)270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/David Garcia Cervetti/Primary Examiner, Art Unit 2419